 

Exhibit 10.1

 



HUNTSMAN EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective February 19, 2020)

 

Article I
The Plan

 

1.1           Name. The HUNTSMAN EXECUTIVE SEVERANCE PLAN (“Plan”) is hereby
amended and restated effective as of February 19, 2020 (the “Effective Date”).
The Plan originally became effective as of January 1, 2005, and was amended and
restated as of each of the following dates: October 30, 2007, May 1, 2010, and
September 11, 2013.

 

1.2           Purpose. Huntsman Corporation and certain Affiliates identified
below have adopted the Plan to provide certain Participants with severance
benefits to recognize their service to the Employer, and to encourage them to
continue employment with the Employer.

 

Article II
Definitions

 

Whenever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning. When the defined meaning is intended, the term is capitalized.

 

2.1           “Affiliate” means any entity (whether a corporation, partnership,
joint venture, limited liability company or other entity) in which the Employer
beneficially owns 50% or more of the voting power of the entity, and any other
entity in which the Employer has an economic interest and which is designated as
an Affiliate by the Committee for purposes of the Plan.

 

2.2           “Annual Bonus” means the actual bonus amount paid or payable to
the Participant for a given calendar year pursuant to the Employer’s cash
performance bonus program as in effect from time to time.

 

2.3           “Base Compensation” means the annualized base salary of the
Participant in effect at Termination of Employment, plus the Target Annual Bonus
for the year in which the Termination of Employment occurs.

 

2.4           “Board” means the Board of Directors of Huntsman Corporation or
its successor.

 

2.5           “Change of Control” means the occurrence of any of the events set
forth in clause (b) of the definition of “Change of Control” in the Huntsman
Corporation Stock Incentive Plan, as amended, restated or otherwise modified
from time to time.

 

2.6           “COBRA” means the Consolidated Omnibus Reconciliation Act of 1985,
as amended.

 

2.7           “Committee” means the Compensation Committee of the Board or, if
there is not a Compensation Committee, then the Board.

 



 

 

 

2.8           “Confidential Information” means all trade secrets, non-public
information, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by or disclosed to the Participant, individually or in
conjunction with others, during the period that the Participant is employed by
the Employer or any Affiliate (whether during business hours or otherwise and
whether on the Employer’s premises or otherwise) that relate to the Employer’s
or any Affiliate’s businesses, products or services (including all such
information relating to corporate opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or acquisition targets or their requirements (including Customer
Information), the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks); provided, however, “Confidential
Information” shall not include any information that (A) is or becomes generally
available to the public other than as a result of a disclosure or wrongful act
of a Participant; (B) was available to the Participant against whom Section 4.1
is sought to be enforced on a non-confidential basis before its disclosure by
the Employer or any Affiliate; or (C) becomes available to the Participant
against whom Section 4.1 is sought to be enforced on a non-confidential basis
from a source other than the Employer or an Affiliate, so long as such source is
not bound by a confidentiality agreement with, or other obligation with respect
to confidentiality to, the Employer or an Affiliate.

 

2.9           “Customer Information” means names, phone numbers, addresses,
e-mail addresses, order history, order preferences, chain of command, pricing
information, and other information identifying facts and circumstances specific
to a customer of Employer or its Affiliates, and relevant to the Employer’s or
its Affiliates’ business with such customer.

 

2.10         “Employer” means Huntsman Corporation, or any successor thereof.

 

In addition, unless the context indicates otherwise, as used in the Plan, the
term “Employer” shall also mean and include any Affiliate of Huntsman
Corporation that has adopted the Plan with the permission of Huntsman
Corporation and any Affiliate that has been designated by Huntsman Corporation
as an Employer in the Plan. Such adoptions and designations shall be subject to
such conditions as the Committee deems appropriate. The obligations of an
Employer hereunder shall be limited to the employees of that Employer
participating in the Plan. The following Affiliates of Huntsman Corporation are
participating in the Plan as of the Effective Date:

 

Huntsman International LLC

Huntsman Petrochemical LLC

Huntsman Advanced Materials Americas LLC

 

2.11         “Family Member” of an employee means: a brother or sister (whether
by whole or half blood) of the employee,  the spouse of the employee,  an
ancestor or lineal descendant of the employee, or the spouse of anyone included
in (a) or (c).

 

2.12         “Participant” means an employee of the Employer who is designated
to participate in the Plan by the Committee and who executes and returns to the
Employer (in the time provided by the Employer to do so) a Participation
Agreement; provided however, unless the Committee provides otherwise with
respect to a particular employee, an employee with the title of Vice President
or higher of an Employer who has executed and returned to the Employer (in the
time provided by the Employer to do so) a Participation Agreement shall be
eligible to participate in the Plan. Notwithstanding the foregoing, the
Committee shall have the authority to adjust the status of any employee as a
Participant (including the removal of an employee from participation under the
Plan or to change the class to which the employee belongs for purposes of the
Plan). The employees participating on the Effective Date and the class to which
each belongs are set forth on Exhibit A. For purposes of clarity, individuals
may be added or deleted from Exhibit A from time to time without such changes
being deemed an amendment to this Plan.

 



2

 

 

The Committee may, subject to any applicable law, regulatory, securities
exchange or other similar restrictions, delegate to one or more officers of the
Employer, the authority to adjust the status of any employee as described above,
other than an employee who is subject to Section 16(b) of the Exchange Act or
who is a Family Member of an employee who is subject to Section 16(b) of the
Exchange Act. The Committee may impose such limitations and restrictions on its
delegation of authority, in addition to any required restrictions or limitations
set forth in the Plan, as it may determine in its sole discretion. Any
adjustment of status made pursuant to such a delegation shall be subject to all
of the provisions of the Plan.

 

2.13         “Participation Agreement” means an agreement delivered to a
Participant in a form approved by the Committee evidencing the Participant’s
agreement to participate in the Plan and comply with all terms, conditions, and
restrictions within the Plan; a form of Participation Agreement is attached
hereto as Exhibit B.

 

2.14         “Plan Year” means the calendar year.

 

2.15         “Prohibited Activity” means a Participant engaging in (other than
on behalf of the Employer or its Affiliate): (i) any activity within, or with
respect to, the Restricted Area in which a Participant contributes his or her
knowledge, directly or indirectly, in whole or in part, to an entity engaged in
the same or similar business as that engaged in by the Employer or its
Affiliates, whether as an employee, employer, owner, operator, manager, advisor,
consultant, agent, employee, partner, director, stockholder, officer, volunteer,
intern, or in any other capacity which is similar to that in which Participant
provided services to the Employer or its Affiliates; or (ii) any activity that
may result or inevitably results in disclosure by Participant of Employer trade
secrets or other Confidential Information.

 

2.16         “Prohibited Period” means, with respect to a Participant, the
period that such Participant is employed by the Employer or an Affiliate, and
continuing through the date that is 12 months following the date of such
Participant’s Termination of Employment (regardless for the reason for such
Termination of Employment).

 



3

 

 

2.17         “Reasonable Cause” means any of the following, with respect to a
Participant:

 

(a)            Gross negligence, fraud, dishonesty or willful violation of any
law or material violation of any significant Employer policy committed in
connection with the position of the Participant with the Employer or an
Affiliate; or

 

(b)            Failure to substantially perform (whether as a result of a
medically determinable disability or otherwise) the duties reasonably assigned
or appropriate to his or her position, in a manner reasonably consistent with
prior practice;

 

provided, however, that the term “Reasonable Cause” shall not include ordinary
negligence or failure to act, whether due to an error in judgment or otherwise,
if the Participant has exercised substantial efforts in good faith to perform
the duties reasonably assigned or appropriate to his or her position.

 

2.18         “Restricted Area” means the geographic area corresponding to
Participant’s area of responsibility in which the Employer engaged in
manufacturing, selling, distributing, and/or marketing its products/services
during the Protected Period.

 

2.19         “Severance Benefits” means the benefits described in Article III.

 

2.20         “Target Annual Bonus” shall mean the target bonus amount
communicated to the Participant for a given calendar year pursuant to the
Employer’s cash performance bonus program as in effect from time to time.

 

2.21          “Termination of Employment” means the Participant’s “separation
from service”, within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), for any reason whatsoever, voluntary or
involuntary, including by reason of death or disability.

 

2.22         “Termination for Good Reason” means a voluntary Termination of
Employment by the Participant as a result of the Employer or an Affiliate
 making a materially detrimental reduction or change to the job responsibilities
or in the current base salary of the Participant, or  within a period of 12
months following a Change of Control, changing the Participant’s principal place
of work by more than 50 miles from his or her principal place of work in effect
immediately prior to such Change of Control, in each case, which action has not
been remedied by the Employer or Affiliate within 30 days following its receipt
of written notice from the Participant of such reduction or change. Such notice
from the Participant must be given to the Employer or an Affiliate within 90
days following the occurrence of such reduction or change and the Participant’s
Termination of Employment must occur within the 30-day period following the
Employer’s or an Affiliate’s failure to timely remedy the change or reduction
constituting a “good reason.”

 

Article III
Severance Benefits

 

3.1           Entitlement to Severance Benefits. If the Employer or an Affiliate
terminates the Participant’s employment without Reasonable Cause or the
Participant terminates his or her employment in a Termination for Good Reason,
then the Participant’s Employer shall provide to the Participant (subject to the
other provisions of this Article III) the Severance Benefits described in this
Article III. No Severance Benefits shall be payable under the Plan upon the
Participant’s Termination of Employment for any other reason, including a
Termination of Employment on account of death or disability.

 



4

 

 

(a)            Severance Benefits otherwise payable under this Article III to a
Participant shall be reduced in the discretion of Huntsman Corporation for any
payments an Employer or an Affiliate is required to pay to the Participant under
any applicable statute, law, ordinance, code, rule or regulation arising from
the Termination of Employment, including any payments required: (i) under the
federal Worker Adjustment and Retraining Notification Act, or any other state or
local law relating to employment losses (collectively, the “WARN Act”); or (ii)
during any period between the date the Employer or an Affiliate provides such
Participant notice of an anticipated employment loss pursuant to the WARN Act
and such Participant’s date of Termination of Employment.

 

(b)            Unless otherwise agreed to in writing by Huntsman Corporation, a
Participant shall not be entitled to any Severance Benefits under this
Article III if any of the following situations apply:

 

(1)              Within 30 days of the Termination of Employment, the
Participant obtains employment with an Employer or any Affiliate of an Employer;

 

(2)              If requested upon or following his or her Termination of
Employment, the Participant fails to sign and return to the Employer or its
designated Affiliate, within the time provided by the Employer or its Affiliate
to do so following his or her Termination of Employment, a waiver and release of
claims against the Employer and its Affiliates and other persons, in the form
provided by the Plan’s Administrator (as defined in Section 6.1), or, if
applicable, the Participant signs and later revokes such waiver and release of
claims within any revocation time period set forth in such waiver and release;
or

 

(3)              The Participant is entitled to severance or other separation
benefits, whether under an individual written agreement with the Participant’s
Employer or an Affiliate, any voluntary early retirement program maintained by
the Employer or an Affiliate, any severance plan maintained by the Employer or
an Affiliate, or any provision of law to which the Employer or an Affiliate is
subject, other than the Plan, unless such Participant, in connection with
receipt of benefits under the Plan, irrevocably waives all such benefits under
all other contracts, plans, programs and provisions of law applicable to the
Participant.

 

(4)              The Plan Administrator determines that the Participant has
violated any of the covenants set forth in Article IV below.

 

3.2           Amount of Benefits. If a Participant is entitled to Severance
Benefits pursuant to Section 3.1:

 

(a)            Cash Payment. The Participant’s Employer shall pay to the
Participant a lump sum cash payment (subject to the potential reduction
described in Section 3.1(a) above) in an amount as follows:

 

(1)              For a “Senior Executive” (i.e., a Participant at the level of
Senior Vice President or above), an amount equal to two times the Base
Compensation of the Participant; and

 



5

 

 

(2)              For a Participant that is not a Senior Executive (i.e., at the
level of Vice President or below), an amount equal to one times the Base
Compensation of the Participant;

 

Subject to Section 3.1(b)(2) and Section 8.6, payment shall be made within 60
days of the Participant’s Termination of Employment.

 

(b)            Healthcare Benefits for U.S. Participants. For the period of time
(expressed as a number of months equal to the product of 12 and the quotient
obtained by dividing the cash payment payable to the Participant under
Section 3.2(a) by his or her Base Compensation, provided, however, that if the
resulting number is greater than 18, the number shall be reduced to a maximum of
18 months) (the “Continuation Period”), the Participant’s Employer or an
Affiliate shall continue to cover the Participant and his or her dependents
under the group healthcare plan covering other employees in positions similar to
that of the Participant, at a monthly cost to the Participant equal to the
applicable COBRA premium for such coverage.

 

(1)              Healthcare Coverage Payment. The Employer shall pay to the
Participant a lump sum cash amount equal to the product of  the Participant’s
Continuation Period, the COBRA premium applicable to the Participant on his or
her Termination of Employment, and 100%. Subject to Section 3.1(b)(2) and
Section 8.6, payment shall be made within 60 days of the Participant’s
Termination of Employment.

 

(2)              COBRA Continuation. To receive the coverage and payment
provided under this Section 3.2(b) of the Plan following the Participant’s
Termination of Employment, the Participant must timely elect continuation
coverage under COBRA, as a result of the Termination of Employment.

 

(c)             Outplacement Services. The Participant’s Employer shall provide
the Participant with the following outplacement counseling service opportunity:

 

(1)              For a Senior Executive, executive outplacement services, as
chosen by the Plan’s Administrator, for a period of 12 months following the
Termination of Employment or until the Participant obtains substantially
comparable employment, if earlier.

 

(2)              For a Participant not a Senior Executive, executive
outplacement services, as chosen by the Plan’s Administrator, for a period of 6
months following the Termination of Employment or until the Participant obtains
substantially comparable employment, if earlier.

 

(d)            Pro-Rata Bonus. The Participant’s Employer shall pay to the
Participant (subject to the potential reduction described in Section 3.1(a)
above) a lump sum cash payment in an amount equal to the product of (1) the
Annual Bonus, if any, that the Participant would have earned for the calendar
year in which the termination occurs based on achievement of the applicable
performance goals for such year, and (2) a fraction, the numerator of which is
the number of days the Participant was employed by the Employer during the year
of termination and the denominator of which is the number of days in such year
(the “Pro-Rata Bonus”). Subject to Section 3.1(b)(2), the Pro-Rata Bonus, if
any, shall be paid to the Participant on the date that annual bonuses are paid
to similarly situated Participants, but in no event later than March 15 of the
calendar year following the calendar year in which the Termination of Employment
occurs.

 



6

 

 

(e)            Time of Payment. It is intended that the Severance Benefits not
be subject to Section 409A of the Code. If, however, a payment or benefit is
determined to be subject to Section 409A of the Code and is conditioned on a
Participant’s execution (and non-revocation within the time provided to do so)
of a waiver and release of claims as provided in Section 3.1(b)(2), then such
payment will be made on the 60th day following the Termination of Employment.

 

3.3          Terminated Status. Commencing upon the Participant’s Termination of
Employment, the Participant shall cease to be an employee of the Employer and
all Affiliates for all purposes. The payment of the Severance Benefits under the
Plan shall be payments to a former employee.

 

Article IV 

Restrictive Covenants

 

4.1.          Confidentiality. Following the time that he or she signs a
Participation Agreement, a Participant will be provided with, and will have
access to and knowledge of, Confidential Information. As a condition of a
Participant’s receipt and access to such Confidential Information and
participation in the Plan, such Participant will at all times comply with this
Section 4.1.

 

(a)             The Participant shall not disclose any Confidential Information
to any person or entity and shall not use any Confidential Information except
for the benefit of the Employer and its Affiliates. The Participant shall follow
all Employer policies and protocols regarding the security of all documents and
other materials containing Confidential Information (regardless of the medium on
which Confidential Information is stored). The covenants of this Section 4.1
shall apply to all Confidential Information, whether known by the Participant
before or after the Effective Date.

 

(b)            Notwithstanding any provision of this Section 4.1 to the
contrary, the Participant may make the following disclosures and uses of
Confidential Information:

 

(1)              disclosures to other employees of the Employer or its
Affiliates who have a need to know the information in connection with the
businesses of the Employer or its Affiliates;

 

(2)              disclosures to customers and suppliers when, in the reasonable
and good faith belief of the Participant, such disclosure is in connection with
the Participant’s performance of his or her duties and is in the best interests
of the Employer or its Affiliates;

 

(3)              disclosures and uses that are approved in writing by the Plan
Administrator or the Employer’s legal counsel; or

 



7

 

 

(4)              disclosures to a person or entity that has (1) been retained by
the Employer or its Affiliates to provide services to that entity and (2) agreed
in writing to abide by the terms of a confidentiality agreement approved by the
Plan Administrator or the Employer’s legal counsel.

 

(c)             Immediately following the Participant’s Termination of
Employment, and at any other time upon request of the Employer, the Participant
shall promptly surrender and deliver to the Employer all documents (including
electronically stored information) and all copies thereof and all other
materials of any nature containing or pertaining to all Confidential
Information.

 

4.2           Non-Competition.

 

(a)             The Employer or an Affiliate, as applicable, shall provide
Participants with access to Confidential Information only for use during the
period during which they are employed by the Employer or an Affiliate. In
consideration of the Employer or an Affiliate providing a Participant with
Confidential Information, continued employment, in addition to other good and
valuable consideration, and as a condition of such Participant participating in
the Plan, such Participant agrees and covenants that, during the Prohibited
Period, such Participant will not engage in any Prohibited Activity either on
such Participant’s own behalf or with any corporation, partnership, sole
proprietorship or any other person or entity or engage in any business which, in
the reasonable judgment of the Plan Administrator, is or becomes competitive
with the Employer or any Affiliate, or which is or becomes otherwise prejudicial
to or in conflict with the Employer or any Affiliate (such judgment to be based
on the Participant’s positions and responsibilities while employed by the
Employer or any Affiliate; the Participant’s post-employment responsibilities
and position with any such corporation, partnership, sole proprietorship,
person, entity or business; the extent of past, current and potential
competition or conflict between the Employer or any Affiliate and any such other
corporation, partnership, sole proprietorship, person, entity or business; the
effect on customers, suppliers and competitors of such Participant’s assuming
such post-employment position; the guidelines established in the then-current
edition of the Employer’s code of conduct (or similar policy); and such other
considerations as are deemed relevant by the Plan Administrator given the
applicable facts and circumstances).

 

(b)            Nothing herein shall prohibit a Participant from purchasing or
owning less than five percent (5%) of the publicly traded securities of any
corporation or entity, provided that such ownership represents a passive
investment and that such Participant is not a controlling person of, or a member
of a group that controls, such corporation.

 

4.3           Non-Solicitation.

 

(a)             Non-Solicitation of Employees. Each Participant agrees and
covenants not to directly or indirectly (other than in the proper course of
his/her duties for the Employer or its Affiliate), during the Prohibited Period
for any reason, solicit, hire, recruit, attempt to hire or recruit, or induce
the termination of employment of any employee of the Employer or its Affiliates
with whom such Participant had business-related contacts or dealings or about
whom such Participant had access to Confidential Information.

 



8

 

 

(b)             Non-Solicitation of Customers. Each Participant understands and
acknowledges that, because of such Participant's experience with and
relationship to the Employer and its Affiliates, he or she will have access to
and learn about Customer Information. Each Participant understands and
acknowledges that Employer’s or its Affiliates’ loss of customer relationships
and/or goodwill, or loss of Customer Information, will cause significant and
irreparable harm. Each Participant agrees and covenants, during the portion of
the Prohibited Period that follows the date of such Participant’s Termination of
Employment, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact, or meet with any of the Employer’s or Affiliates’
customers, as to which the Participant had business-related contact(s) or
dealings or about which the Participant had access to Customer or Confidential
Information, in each case for purposes of offering or accepting goods or
services similar to or competitive with those offered by the Employer or its
Affiliate or otherwise seeking to induce such customer to lessen or cease its
business with the Employer or its Affiliates.

 

4.5           Non-Disparagement. Subject to Section 4.6 below, the Participant
agrees and covenants that he or she will not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments, or statements concerning the Employer, its
Affiliates, their businesses, or any of the employees, officers, or directors of
the Employer or its Affiliates, or existing and prospective customers,
suppliers, investors and other associated third parties.

 

4.6           Permitted Disclosures. Notwithstanding the foregoing, nothing in
this Plan (or in any other agreement between the Employer and a Participant)
shall prohibit or restrict a Participant from lawfully: (A) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by, any governmental authority regarding a possible violation of
any law; (B) responding to any inquiry or legal process directed to the
Participant from any such governmental authority; (C) testifying, participating
or otherwise assisting in any action or proceeding by any such governmental
authority relating to a possible violation of law; or (D) making any other
disclosures that are protected under the whistleblower provisions of any
applicable law. Additionally, pursuant to the federal Defend Trade Secrets Act
of 2016, an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (1)
is made (a) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (b) solely for the purpose
of reporting or investigating a suspected violation of law; (2) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (3) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Plan requires a Participant to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify the Employer or its Affiliate that the Participant has engaged in any
such conduct. For the avoidance of doubt, this Article IV does not, in any way,
restrict or impede the Participant from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. In the event a
Participant receives such an order, he or she shall, within 24 hours of receipt
of such an order, provide written notice of such order to the Employer’s General
Counsel.

 



9

 

 

4.7           Equitable Relief. Each Participant acknowledges that (i) the
provisions of Article IV are essential to the Employer; (ii) that the Employer
would not adopt this Plan if it did not include Article IV, and Participant
would not be a participant herein but for his or her agreement to the terms of
this Article IV; and (iii) that damages sustained by the Employer and its
Affiliates as a result of a breach of Article IV cannot be adequately remedied
by monetary damages. Each Participant further acknowledges that, if he/she were
to violate his/her obligations under Article IV of this Plan, such conduct would
cause the Employer and/or its Affiliates irreparable harm and injury for which
no adequate remedy at law exists. Therefore, in the event of the breach or
threatened breach of the provisions of Article IV of this Plan by a Participant,
the Employer shall be entitled to obtain injunctive relief in a court of
competent jurisdiction to enjoin such breach or threatened breach, in addition
to all other remedies and alternatives which may be available to the Employer
and its Affiliates, at law and in equity. Each Participant acknowledges and
agrees that it will not be, and he/she will not pursue as, a defense to any
request by the Employer for injunctive relief that the Employer has an adequate
remedy at law or that the Employer has not been, or is not being, irreparably
injured.

 

4.8           Tolling. If a Participant is found to have breached any promise
made in Sections 4.2 and/or 4.3 of this Plan, the Prohibited Period applicable
to such Participant’s obligations specified in Sections 4.2 and/or 4.3 of this
Plan shall be extended by a month for each month in which the Participant was in
breach so that the Employer is provided the benefit of the full 12-month
post-Termination of Employment period.

 

4.9           Consent to Notification. The Participant understands and agrees
that the Employer may notify any entity with whom the Participant is providing,
or is attempting to provide, services of the existence and the terms of the
restrictive covenants in this Plan and may provide a copy of such covenants to
such entities.

 

4.10         Clawback. The Participant acknowledges that upon a breach of a
restrictive covenant under Article IV, the Employer may recover any amounts paid
(and the fair market value of benefits provided) to the Participant under this
Plan, which such remedy shall not be exclusive, but shall be in addition to all
other remedies available to Employer and its Affiliates, at law and equity.

 

Article V
Claims and Review Procedures

 

5.1           Claims Procedure. A Participant who believes he or she has not
received the Severance Benefits to which the Participant is entitled under the
Plan may make a claim for benefits by making a written request for benefits to
the Administrator on the form provided by the Administrator. The Administrator
shall notify the Participant or beneficiary (“claimant”) in writing, within a
reasonable period of time (but not later than 90 days) after receipt of his or
her written request for benefits, of his or her eligibility or non-eligibility
for benefits under the Plan. If the Administrator determines that a claimant is
not eligible for benefits or full benefits, the notice shall set forth  the
specific reasons for such denial,  a specific reference to the provisions of the
Plan on which the denial is based,  a description of any additional information
or material necessary for the claimant to perfect his or her claim, and a
description of why it is needed, and  an explanation of the Plan’s claims review
procedure and other appropriate information as to the steps to be taken if the
claimant wishes to have the claim reviewed, including a statement of the
Participant’s right to bring a civil action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), following a
benefit claim denial on review. If the Administrator determines that there are
special circumstances requiring additional time to make a decision, the
Administrator may extend the time for up to an additional 90 day period,
provided the Administrator notifies the claimant prior to the end of the initial
90 day period of the special circumstances and the date by which a decision is
expected to be made.

 



10

 

 

5.2           Review Procedure. If a claimant is determined by the Administrator
not to be eligible for benefits, or if the claimant believes that he or she is
entitled to greater or different benefits, the claimant shall have the
opportunity to have such claim reviewed by the Employer by filing a petition for
review with the Committee within 60 days after receipt of the notice issued by
the Administrator. A claimant shall, on request and free of charge, be given
reasonable access to and copies of, any documents, records and other information
in the possession of the Employer relevant to the claimant’s claim for benefits.
The petition shall state the specific reasons which the claimant believes
entitle him or her to benefits or to greater or different benefits. Within 60
days after receipt by the Employer of the petition, the Employer shall notify
the claimant of its decision in writing, stating specifically  the basis of its
decision, written in a manner calculated to be understood by the claimant  the
specific provisions of the Plan on which the decision is based,  that the
Participant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, the Plan and all documents, records, and other
information relevant to the Participant’s claim for benefits, and  that the
Participant has a right to bring an action under section 502(a) of ERISA. If the
Employer determines that the 60 day period is not sufficient, the decision may
be deferred for up to another 60 day period, but notice of this deferral shall
be given to the claimant. In the event of the death of a claimant, the same
procedures shall apply to the claimant’s beneficiaries.

 

Article VI
Administration and Finances

 

6.1           Administration. The Plan shall be administered by the Committee or
the person or entity designated by the Committee to administer the Plan (the
“Administrator”).

 

6.2           Powers of the Administrator. The Administrator shall have all
powers necessary to administer the Plan, including, without limitation, powers:

 

(a)             to interpret the provisions of the Plan;

 

(b)            to establish and revise the method of accounting for the Plan;
and

 

(c)             to establish and enforce rules for the administration of the
Plan and to prescribe any forms required to administer the Plan.

 



11

 

 

It is intended that the Plan will be administered and interpreted in a manner
that benefits provided by the Plan do not become taxable to a Participant until
such benefits are paid to the Participant. To the extent of a change in the law
(whether by a change in the applicable statutes or by a ruling, regulation or
other interpretation of the law by regulatory authorities) that requires a
change in the terms of the Plan to avoid taxation prior to receipt of benefits,
the Plan shall be treated by the Administrator to include such change without
further action by the Employer as the Administrator in its sole discretion shall
determine, provided, however, any such change that would materially increase
either the cost of the Plan or the benefits provided by the Plan shall require
the written consent of the Employer.

 

6.3           Actions of the Administrator or the Employer. All determinations,
interpretations, rules, and decisions of the Administrator and the Employer
shall be conclusive and binding upon all persons having or claiming to have any
interest or right under the Plan.

 

6.4           Delegation. The Administrator shall have the power to delegate
specific duties and responsibilities to officers or other employees of the
Employer or other individuals or entities. Any delegation by the Administrator
may allow further delegations by the individual or entity to whom the delegation
is made. Any delegation may be rescinded by the Administrator at any time. Each
person or entity to whom a duty or responsibility has been delegated shall be
responsible for the exercise of such duty or responsibility and shall not be
responsible for any act or failure to act of any other person or entity.

 

6.5           Reports and Records. The Administrator and those to whom the
Administrator has delegated duties under the Plan shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.

 

6.6           Finances. The benefits under the Plan are unfunded. The costs of
the Plan shall be borne by the Employer from its general assets; provided,
however, an Affiliate that adopts the Plan and becomes an Employer shall be
responsible only for the Severance Benefits that are payable to those
Participants who are employees of such Affiliate and, with respect to an
Affiliate that is designated as an Employer, Huntsman Corporation shall be
responsible for the Severance Benefits that are payable to Participants who are
employees of such designated Affiliate, unless the Severance Benefits are paid
by that Affiliate.

 

6.7           Notices. All notices and communications made by the Employer or
the Administrator under the Plan shall be deemed delivered and received when
delivered by hand, the next business day after deposit with a courier or
overnight delivery service post paid for next-day delivery and addressed in
accordance with the last address in the records of the Employer, or five days
after being mailed by certified or registered mail, return receipt requested,
with appropriate postage prepaid to the last address in the records of the
Employer, or immediately upon delivery by facsimile if confirmation is received
and retained.

 



12

 

 

Article VII
Amendments and Termination

 

Huntsman Corporation, by action of the Committee, may amend or terminate the
Plan at any time. In the event the Plan is terminated or changed, no benefits
shall be payable to any Participant thereafter (except for Severance Benefits
payable to a Participant whose Termination of Employment occurred prior to such
termination or change of the Plan) or except as provided by the Plan as changed.
Notwithstanding the foregoing, the Plan may not be amended or terminated within
six months prior to, or on or within one year following, a Change of to
adversely affect the rights (contingent or otherwise) of any then-current
Participant to Severance Benefits under the Plan, including, without limitation,
any amendment that would terminate an employee’s designation as a Participant in
the Plan.

 

Article VIII
Miscellaneous

 

8.1           No Guarantee of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract of employment between the Employer or
any of its Affiliates and any Participant. Nothing contained herein shall give
any Participant the right to continue to be retained by the Employer or any of
its Affiliates or to interfere with the right of the Employer to terminate the
employment of a Participant at any time, nor shall it give the Employer the
right to require the Participant to continue to provide services to the Employer
or to interfere with the Participant’s right to terminate services at any time.

 

8.2           Severability. If any provision of this Plan is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Plan, such provision shall be fully severable; this Plan shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Plan; and the remaining provisions of this
Plan shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this Plan.
Furthermore, in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as part of this Plan a provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable. In addition, any court with jurisdiction over
this Plan is also expressly authorized to modify any such invalid, illegal, or
unenforceable provision of this Plan instead of severing the provision from this
Plan in its entirety, whether by rewriting, deleting, or adding to the offending
provision, or by making such other modifications as it deems necessary to carry
out the intent and agreement of the Parties as embodied in this Plan to the
maximum extent permitted by law. Any such modification shall become a part of
and treated as though originally set forth in this Plan.

 

8.3           Tax Withholding. The Employer shall withhold all taxes that are
required to be withheld by applicable law from the benefits provided under the
Plan.

 

8.4           Non-Alienation. The Plan shall inure to and be binding on the
successors and assigns of the Employer. No benefit payable at any time under the
Plan shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, or encumbrance of any kind.

 



13

 

 

8.5           ERISA. The Plan is intended to be and shall be administered and
maintained as a welfare benefit plan under section 3(1) of ERISA, providing
certain benefits to participants on severance from employment. The Plan is not
intended to be a pension plan under section 3(2)(A) of ERISA and shall be
maintained and administered so as not to be such a plan. The Plan is intended to
come within, and shall be administered and maintained to come within, the
severance pay plan exception thereto in DOL Regulation Section 2510.3-2(b).

 

8.6           Applicable Law and Venue. The Plan and all rights hereunder shall
be governed by and construed according to the laws of Texas (without regard to
principles of conflicts of law), except to the extent such laws are preempted by
the laws of the United States of America. Venue for the enforcement of this Plan
shall be exclusively, and is convenient for the Employer and the Participant, in
a court of competent jurisdiction in Montgomery County, Texas, and the Employer
and the Participant hereby consent to personal jurisdiction therein. The
Employer and the Participant agree that they will not contest the choice of
venue and/or choice of law provisions of this Section 8.6 in any future
proceedings.

 

8.7           Section 409A. If any Participant is a “specified employee”, as
defined in Section 409A of the Code and the regulations thereunder, at the time
of his or her Termination of Employment and a payment due hereunder does not
qualify as a “short-term deferral” payment under Section 409A or as a separation
payment upon an involuntary separation that is exempt from the Section 409A
six-month delay in payment provisions, then such payment (or part thereof that
does not so qualify) shall not be paid to the Participant until the first
business day that is more than six months after his or her Termination of
Employment date (or, if earlier, his or her date of death). Such delayed payment
shall be made in a lump sum without interest.

 

[Remainder of Page Intentionally Blank]

 



14

 

 



SPONSOR: HUNTSMAN CORPORATION           /s/ R. Wade Rogers   R. Wade Rogers  
Senior Vice President, Global Human Resources         Adopted By: HUNTSMAN
INTERNATIONAL LLC           /s/ R. Wade Rogers   R. Wade Rogers   Senior Vice
President, Global Human Resources           HUNTSMAN PETROCHEMICAL LLC          
/s/ R. Wade Rogers   R. Wade Rogers   Senior Vice President, Global Human
Resources           HUNTSMAN ADVANCED MATERIALS AMERICAS LLC           /s/ R.
Wade Rogers   R. Wade Rogers   Senior Vice President, Global Human Resources

 

Signature Page to
Huntsman Executive Severance Plan

 





 



 

Exhibit A

 

Participant List

 

Exhibit A to
Huntsman Executive Severance Plan

 





 

 

Exhibit B

 

[Form of Participation Agreement]

 

[DATE]

 

[NAME OF PARTICIPANT]

 

Re:Participation Agreement in the Huntsman Executive Severance Plan

 

Dear [●]:

 

We are pleased to inform you that you have been designated as eligible to
participate in the Huntsman Executive Severance Plan (as it may be amended from
time to time, the “Plan”). Your participation in the Plan is subject to the
terms and conditions of the Plan and your execution and delivery of this
agreement, which constitutes a Participation Agreement (as defined in the Plan).
A copy of the Plan is attached hereto as Annex A and is incorporated herein and
deemed to be part of this Participation Agreement for all purposes. Capitalized
terms not defined in this letter have the meaning given to them in the Plan.

 

In signing below, you expressly agree to be bound by, and promise to abide by,
the terms of Article IV of the Plan, which create certain restrictions with
respect to confidentiality, non-competition, non-solicitation, and
non-disparagement. You acknowledge and agree that the covenants within Article
IV of the Plan are necessary to protect the legitimate business interests of the
Employer or any successor thereof, are reasonable in all respects, and act
separately from and will not supersede any other valid and existing restrictive
covenants that you may have entered into with the Employer or its Affiliates
prior to the date of this Participation Agreement.

 

You further acknowledge and agree that (i) you have fully read, understand and
voluntarily enter into this Participation Agreement and (ii) you have had a
sufficient opportunity to consult with your personal tax and financial planning
advisors and attorney about the tax, financial and legal consequences of your
participation in the Plan before signing this Participation Agreement. You
lastly acknowledge and agree that the Plan may be amended in accordance with
Article VII of the Plan from time to time, and this Participation Agreement
shall not be impacted by any such amendment of the Plan.

 

This Participation Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

Please execute this Participation Agreement in the space provided below and send
a fully executed copy to [CONTACT] no later than [DATE]. 

 

[Signature Page Follows]

 





 

 



    Sincerely,                 HUNTSMAN CORPORATION                 By:        
    Name:           Title:                          AGREED AND ACCEPTED     this
____ day of __________, 20___ by:           [NAME OF PARTICIPANT]    



 





